Exhibit 10.7

English Summary of Guarantee Agreement

Contract No.: (2008) China Citic Bank Qindao Branch YinBaozi 095018



The Guarantor: Qingdao Free Trading Zone Sentaida International Trade Co., Ltd
(“F.T.Z. Sentaida”)

The Creditor: China Citic Bank Qindao Branch (“the Bank”)
The Debtor: Shandong Yongtai Chemical & Industrial Co., Ltd
 

In order to secure the Creditor’s right and interest under the Principal
Contract, the Guarantor agrees to provide joint liability guarantee for the
Debtor’s indebtedness. The Guarantor and the Bank upon consultation have reached
the following agreement in accordance with relevant laws and regulations.



1.    

The maximum principal amount of the Debtor’s indebtedness guaranteed by the
Guarantor is RMB60,000,000. Any interest, compound interest and interest
penalties relating to the principal and any expenses relating to implementation
of the Bank’ s rights are all guaranteed by the Guarantor.

      2.    

Within the maximum guaranteed, all loan agreements signed by and between the
Debtor and the Bank are the Principal C ontract. The term of the Principal
Contract is from March 21, 2008 to March 21, 2009. The term of the Guarantee
Agreement is two years starting from the due date of the indebtedness.

      3.    

The Guarantor has the joint guarantee liability for the Debtor’s indebtedness
under the Principal Contract . When the Debtor is in default of its repayment
obligation , the Bank has the absolute right to require the Guarantor to assume
the repayment obligation.

      4.     The Guarantor hereby represents as follows:    




      (1 ) The Guarantor is duly organized and validly existing and legally
qualified to sign and to execute this Agreement;           (2 ) The Agreement
reflects the genuineness of assent of the Guarantor;           (3 )

All documents, materials and certificates provided by the Guarantor are true,
complete and accurate. Except as disclosed to the Bank, there is no undisclosed
material indebtedness, material breach of contracts, material litigation or
material arbitration of the Guarantor that may adversely affect the enforcement
of the Agreement.

   


5.    The Guarantor’s rights and obligations:






      (1 ) Provide all true and valid documents to the Bank with respect to its
legal identity.           (2 )

During the term of this Agreement, the Guarantor should give written notice to
the Bank within 15 days after the Guarantor changes its domicile, name,
telephone and facsimile. If the Guarantor’s legal representative is changed, the
Guarantor should inform the Bank within 7 days.

          (3 ) The Guarantor should provide to the Bank its financial statements
and other relevant documents periodically or upon the request from the Bank,    
    (4 )

During the term of this Agreement, the Guarantor should give written notice 30
days in advance if any of the following events occurs: common stock
transferring, acquisition, change of business scope, disposition of significant
amount of assets, change of registered capital, entry into material lease
agreement, and the establishment of a joint venture.

          (5 )

When the Debtor defaults its obligation and the Bank requires the Guarantor to
assume the repayment obligation, the Guarantor should repay the Bank immediately
after receiving the Bank’s written notice.

   



--------------------------------------------------------------------------------



      (6 )

If the Guarantor fails to fulfill its obligation under Section 7(5), the Bank
has the right to set off against the Guarantor’s cash balance deposited with the
Bank or dispose the assets of the Guarantor that are legally controlled or
managed by the Bank.

          (7 )

During the term of the Agreement, there is no need to obtain the consent of the
Guarantor if the Debtor and the Bank have reached an agreement to amend the
provisions of the Principal Contract unless the changes result in more
obligations for the Guarantor. If the Guarantor’ s obligation is increased
without the Guarantor’s consent in advance, then, the Guarantor has the right to
refuse to assume the increased obligation.

   


6.   During the term of the Agreement, if any of the following events occurs,
the Bank has the right to accelerate the repayment of all the principal and
request the Guarantor to fulfill its guarantee obligations hereunder:

 

      (1 ) Any indebtedness under any of the Principal Contract is due and
repayment obligation is defaulted.           (2 ) Repayment of loan is
accelerated as the parties agreed under the Principal Contract;           (3 )
The Guarantor’s business is terminated and dissolved or the Guarantor ’s
business license is revoked;           (4 ) Any events happened to the
Guarantor, which may have adverse impact on the Bank’s interest or equity.    


7.    If this Agreement is notarized by a notary public, in the event that the
Guarantor is in default of its obligations hereunder, the Bank has the right to
require a court with the jurisdiction to enforce the notarized Agreement .

 

8.    This Agreement shall be governed by the relevant laws of China. Any
disputes arising from the execution of, or in connection with the this Agreement
shall be settled through friendly negotiation between both parties hereto. In
case no settlement to disputes can be reached through friendly negotiation, the
disputes shall be submitted to a court of the Bank’s domicile.




Qingdao Free Trading Zone Sentaida International Trade Co., Ltd

/s/ Qin Long

Seal

March 21, 2008



China Citic Bank Qindao Branch

Seal

March 21, 2008

